Citation Nr: 1200884	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-17762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in September 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Travel Board hearing, the appellant identified several medical records that are not included in the claims folder and are potentially available.  First, he recalled undergoing psychiatric treatment at Fort Gordon during active service.  The RO must contact the record custodians for all records pertaining to the appellant's reported in-service psychiatric treatment.  In addition, the Veteran reported having a hospitalization approximately one year after service at the VA Dorn Medical Center.  The RO/AMC is instructed to document all custodians contacted and their response.  For all Federal custodians, the RO/AMC must ensure the search actions comply with 38 C.F.R. § 3.159(c)(2)  regarding obtaining records from Federal custodians. 

Review of the claims file shows that the Veteran was afforded a VA examination in April 2011, and the report was added to the claims file prior to transfer of the file to the Board.  There is no indication that a rating decision or a supplemental statement of the case (SSOC) was issued after this examination took place.  The addition of this additional evidence to the claims file requires a remand to allow initial consideration by the agency of original jurisdiction and issuance of an SSOC pursuant to 38 C.F.R. § 19.31.

Furthermore, the April 2011 examination report has an apparent inconsistency which should be resolved on remand.  Specifically, in two places the examiner wrote that the Veteran had a dysthymic disorder that was at least as likely as not related to his military service.  However, she then wrote that "[t]here is no mental health diagnosis related to active duty service."  It is therefore unclear as to whether the examiner actually intended to relate the Veteran's psychiatric disorder to his service and this needs to be clarified by her.  Furthermore, the report may have a typographical error insofar as it lists the Veteran's global assessment of functioning (GAF) score as 5, which is inconsistent with the examiner's statement that the Veteran has only mild impairment due to his psychiatric disorder.  Thus, it is also unclear if the examiner actually intended to assign this score. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel Records Center provide any service psychiatric clinic records and service inpatient hospitalization records for the Veteran from Fort Gordon.  The request should specify that a search be conducted for any separately stored service psychiatric treatment and inpatient hospitalization records. 

2.  The RO should make appropriate efforts to obtain the records from the reported hospitalization at the Dorn VA Medical Center in 1974.

3.  The AOJ should contact the examiner who conducted the April 2011 VA examination of the Veteran and request an addendum to the report of examination.  The examiner should be requested to reconcile her statement, made twice, that the Veteran has a dysthymic disorder that is "at least as likely as not related to active duty military service" with her statement that "[t]here is no mental health diagnosis related to active duty service."  The examiner should clearly indicate whether the Veteran in fact has dysthymic disorder or any other mental disorder that is at least as likely as not (at least 50 percent likely) associated with his military service.   Furthermore, the examiner should clarify whether or not she actually intended to assign a GAF score of 5.  If not, she should provide an accurate GAF score.  If so, she should reconcile this with her statement that the Veteran has only mild impairments. 

4.  After completion of the above development, the Veteran's claim should be readjudicated, to include consideration of the April 2011 VA examination and all evidence received after the statement of the case (SOC) was issued in March 2010.  If the determination remains adverse to the Veteran, he should be furnished with an SSOC and given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


